                                                                                            FILED
                                                                                            CLERK
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                     3:36 pm, Jan 28, 2020
-------------------------------------------------------------------X                U.S. DISTRICT COURT
PETER GASPARRO,                                                                EASTERN DISTRICT OF NEW YORK
                                                                                    LONG ISLAND OFFICE
                                   Plaintiff,
                                                                        ORDER
                 -against-                                              20-CV-00339(GRB)

COMMISSIONER OF SOCIAL SECURITY,

                                    Defendant.
-------------------------------------------------------------------X
GARY R. BROWN, United States District Judge:

        On January 21, 2020, plaintiff Peter Gasparro (“plaintiff”) commenced this action against

the Commissioner of Social Security (“defendant”) seeking review of the decision of the

Administrative Law Judge pursuant to section 405(g) of the Social Security Act, as amended, 42

U.S.C. § 405(g). Accompanying the complaint is an application to proceed in forma pauperis.

For the reasons that follow the application to proceed in forma pauperis is denied without

prejudice and with leave to renew upon completion of the enclosed “Application to Proceed in

District Court without Prepaying Fees or Costs (Long Form)” (AO 239).

        To qualify for in forma pauperis status, the Supreme Court has long held that “an

affidavit is sufficient which states that one cannot because of his poverty pay or give security for

the costs [inherent in litigation] and still be able to provide himself and dependents with the

necessities of life.” Adkins v. E.I. Du Pont De Nemours & Co., 335 U.S. 331, 339, 69 S. Ct. 85,

93 L. Ed. 43 (1948) (internal quotation marks omitted). Plaintiff’s application does not include

sufficient information for the Court to make such finding. Plaintiff indicates that he is

unemployed and has not received any income from any source in the past twelve months. (See

Docket Entry 2, ¶¶ 2-3.) Plaintiff avers that he has $4,000 in cash or in a checking or savings

account and lists regular monthly expenses, including mortgage and home equity loan payments,

totaling $3,300. (Id. ¶¶ 4,6.)        He avers that the only item he owns of value, even any such
property held in someone else’s name, is a boat valued at $500. (Id. ¶ 5.)

         Given that plaintiff’s responses raise more questions about his financial status and do not

permit the Court to assess plaintiff’s financial position, the Court finds that plaintiff can best set

forth his current financial position on the Application to Proceed in District Court without

Prepaying Fees or Costs (Long Form)” (AO 239). Accordingly, plaintiff’s application to

proceed in forma pauperis is denied without prejudice and with leave to renew upon filing the

enclosed “Application to Proceed in District Court without Prepaying Fees or Costs (Long

Form)” (AO 239). Alternatively, plaintiff may pay the $400.00 filing fee. Plaintiff shall either

file the Long Form or remit the filing fee within two (2) weeks of the date of this Order or this

action will be dismissed without prejudice.

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45, 82 S. Ct. 917, 8 L. Ed. 2d

21 (1962). The Clerk of the Court is directed to mail a copy of this Order to the pro se plaintiff.


SO ORDERED.

                                                               __/s/ Gary R. Brown____________
                                                               Gary R. Brown
                                                               United States District Judge
Dated:          January 28, 2020
                Central Islip, New York
